WALTERS, Associate Justice,
dissenting
I respectfully dissent. In my opinion, this case has gone on long enough in both the administrative bodies and the Court.
The District Grazing Committee has been given more than ample time to reach a decision. In fact, the time they have been allowed exceeds the period mandated by our dec!son in Brewster v. Bee.
Over this same period of time, the Resources (Central) Committee has repeatedly refused to act as well. I do not see why we should now give the Resources Committee another sixty (60) days during which they will probably refuse to act again.
Additionally, remanding this case to the Resources Committee and then allowing appeal to the District Court once again may impose an an insurmountable financial burden on the plaintiff.
Because I believe the evidence in this case supports the *334findings of the District Court and for the reasons stated above, 1 would AFFIRM the decision of the Shiprock District Court.